
	
		I
		112th CONGRESS
		2d Session
		H. R. 6493
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create jobs by attracting global investment to
		  economically distressed urban areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Investments in America’s Cities
			 Act.
		2.Modification of
			 EB–5 visa programSection
			 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is
			 amended by adding at the end the following:
			
				(E)Set-aside for
				economically distressed urban areas
					(i)In
				generalNot less than 3,000
				of the visas made available under this paragraph in each fiscal year shall be
				reserved for qualified immigrants seeking to invest in a new commercial
				enterprise described in subparagraph (A) which will create employment in an
				economically distressed urban area and—
						(I)with respect to which such alien or a
				relative of that alien has invested or, is actively in the process of
				investing, in that new enterprise, capital in an amount not less than the
				amount specified in clause (ii);
						(II)with respect to which such alien has
				completed an investment agreement with a qualified venture capital operating
				company for an investment in that new enterprise of an amount not less than the
				amount specified in clause (ii); or
						(III)with respect to which such alien has
				completed an investment agreement with one or more angel investors for an
				investment in that new enterprise of an amount not less than the amount
				specified in clause (ii).
						(ii)Capital amount
				requiredThe amount of capital specified in this clause is
				$250,000. To account for inflation, the Secretary of Homeland Security may by
				rule adjust the amount of capital specified in this clause.
					(iii)DefinitionsIn
				this subparagraph:
						(I)Angel
				investorThe term angel
				investor means, with respect to a qualified immigrant, an individual
				who—
							(aa)is
				an accredited investor (as defined in section 230.501(a) of title 17, Code of
				Federal Regulations (as in effect on April 1, 2010));
							(bb)is
				a United States citizen or an alien lawfully admitted to the United States for
				permanent residence; and
							(cc)has
				made at least 2 equity investments of not less than $50,000 in each of the 3
				years before the date of a petition by the qualified immigrant for
				classification under this paragraph.
							(II)Economically
				distressed urban areaThe
				term economically distressed urban area means, at the time a
				petition for classification under this paragraph is filed the following:
							(aa)A
				city that has an average unemployment rate of not less than 150 percent of the
				national average rate for the preceding year.
							(bb)Any
				principal city for a Metropolitan Statistical Area, as defined by the Office of
				Management and Budget.
							(III)Qualified
				venture capital operating companyThe term qualified venture capital
				operating company means an entity that—
							(aa)is
				registered under the Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.);
				or
							(bb)is
				an investment company, as defined in subsection (a)(1) of section 3 of such Act
				(15 U.S.C. 80a–3), that is exempt from registration under subsection (c)(1) or
				(c)(7) of such section, and is not registered.
							(IV)RelativeThe
				term relative means, with respect to a qualified immigrant—
							(aa)a
				spouse;
							(bb)a
				sibling;
							(cc)a
				child;
							(dd)a
				parent;
							(ee)an
				aunt or uncle;
							(ff)a
				first cousin; or
							(gg)a
				grandparent.
							.
		3.Expedited
			 processing for certain EB–5 investorsSection 286(u) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(u)) is amended by adding at the end the
			 following: In the case of a petition filed under section 204(a)(1)(H)
			 for classification under section 203(b)(5)(E), the petitioner shall be
			 guaranteed of a decision on the petition in 60 days or less..
		4.Government
			 accountability office study
			(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit a report to
			 Congress on the EB–5 Visa Program authorized under section 203(b)(5) of the
			 Immigration and Nationality Act (8 U.S.C. 1153(b)(5)).
			(b)ContentsThe
			 report described in subsection (a) shall include information regarding—
				(1)the number of
			 immigrant entrepreneurs who have received a visa under such visa program,
			 listed by country of origin;
				(2)the localities in
			 which such immigrant entrepreneurs have initially settled;
				(3)whether such
			 immigrant entrepreneurs generally remain in the localities in which they
			 initially settle;
				(4)the types of
			 commercial enterprises that such immigrant entrepreneurs have established;
			 and
				(5)the types and
			 number of jobs created by such immigrant entrepreneurs.
				
